          Case 2:20-cv-01896-DWL Document 16 Filed 07/27/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Maria Szabo,                                      No. CV-20-01896-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Southwest     Endocrinology        Associates
     PLLC, et al.,
13
                    Defendants.
14
15            Plaintiff filed a one-page motion for default judgment that merely states that
16   “[b]ecause a sum certain is not requested, Plaintiff requests that the Court set a hearing

17   regarding this motion, at which Plaintiff may present evidence of the sum of damages.”
18   (Doc. 15.)

19            Pursuant to the Court’s Preliminary Order, “[e]very motion or stipulation, however

20   mundane, must cite the rule(s) and/or law(s) that permit the Court to grant the requested
21   relief. (Doc. 5 at 2.) See also LRCiv 7.2(b) (the moving party must “set[] forth the
22   points and authorities relied upon in support of the motion”). Moreover, to prevail on a

23   motion, the moving party must apply the law to the facts of the case. A motion for

24   default judgment—far from being a mundane procedural motion (such as a motion to

25   extend a deadline)—is a case-dispositive motion which requires the Court to undertake an

26   in-depth analysis. See, e.g., Rosen v. Fasttrak Foods LLC, 2021 WL 2981590 (D. Ariz.
27   2021); Trident Inv. Partners Inc. v. Evans, 2021 WL 75826 (D. Ariz. 2021).             The
28   “decision whether to enter a default judgment is a discretionary one,” Aldabe v. Aldabe,
      Case 2:20-cv-01896-DWL Document 16 Filed 07/27/21 Page 2 of 3



 1   616 F.2d 1089, 1092 (9th Cir. 1980), and the Court considers various factors when
 2   deciding whether default judgment is appropriate: (1) the possibility of prejudice to the
 3   plaintiff, (2) the merits of the claims, (3) the sufficiency of the complaint, (4) the amount
 4   of money at stake, (5) the possibility of factual disputes, (6) whether the default was due
 5   to excusable neglect, and (7) the policy favoring decisions on the merits.           Eitel v.
 6   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).
 7          Thus, motions for default judgment—at least the successful ones—are typically
 8   fully developed, such that the Court has, from the papers, all that is necessary to grant or
 9   deny relief, with or without a hearing. 2 Gensler, Federal Rules of Civil Procedure: Rules
10   and Commentary, Rule 55, at 119 (2018) (“A live evidentiary hearing [on damages] is
11   not always required. Rather, the hearing requirement can be satisfied by the submission
12   of affidavits or other proper documentary evidence if doing so will create a record
13   sufficient for the court to decide the matters before it.”). See also Ullico Cas. Co. v. Abba
14   Shipping Lines, Inc., 891 F.Supp.2d 4, 7 (D.D.C. 2012) (“While the entry of default
15   establishes the Defendant’s liability, the Court is required to make an independent
16   determination of the amount of damages to be awarded, unless the amount of damages is
17   certain. In instances where the amount of damages is not certain, the court may hold a
18   hearing, but is not required to do so as long as there is a basis for determining damages
19   for purposes of the default judgment. In making an independent determination, the court
20   may rely on detailed affidavits or documentary evidence.”) (citations and internal
21   quotation marks omitted); I & U Inc v. Publishers Sols. Int’l, 2013 WL 12155691, *2
22   (C.D. Cal. 2013) (“Plaintiff has fallen far short of what the Ninth Circuit requires in
23   pursuing a motion for default judgment. . . . While Plaintiff seeks to hold its factual
24   support until oral argument, it is entirely likely that, should this motion come before the
25   Court again, it will be decided without a hearing.”).
26          “[D]efault judgments are ordinarily disfavored,” as “[c]ases should be decided
27   upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. A party
28   seeking default judgment bears the burden of demonstrating to the Court that the


                                                 -2-
      Case 2:20-cv-01896-DWL Document 16 Filed 07/27/21 Page 3 of 3



 1   complaint is sufficient on its face and that the Eitel factors weigh in favor of granting
 2   default judgment. Plaintiff also bears the burden of demonstrating entitlement to the
 3   sought amount of damages. Assaf v. Carp, 2018 WL 6051514, *1 (C.D. Cal. 2018) (“On
 4   a motion for default judgment, Plaintiffs carry the burden of proving up their damages”
 5   by providing “detailed affidavits and supporting exhibits.”). Plaintiff has made no effort
 6   to do so here.
 7          Accordingly,
 8          IT IS ORDERED that Plaintiff’s motion for default judgment (Doc. 15) is denied
 9   without prejudice.
10          IT IS FURTHER ORDERED that Plaintiff file a renewed motion for default
11   judgment within 21 days of the date of this order.
12          Dated this 27th day of July, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
